Citation Nr: 0924561	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  06-04 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a lumbar spine 
disorder.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1963 to July 1965.  

This matter returns to the Board of Veterans' Appeals (Board) 
following a remand issued in July 2007.  This matter was 
originally on appeal from a December 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.  

In January 2007, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  


FINDING OF FACT

The Veteran's currently diagnosed lumbar spine disorder is 
not related to his period of active military service or any 
incident thereof and arthritis of the lumbar spine did not 
manifest to a compensable degree within one year of 
discharge.  


CONCLUSION OF LAW

A lumbar spine disorder was not incurred in or aggravated by 
active military service nor may it be so presumed.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the claimant 
of the criteria for assigning disability ratings and for 
award of an effective date.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

In July 2004 correspondence, prior to the initial denial of 
the Veteran's claim, the RO advised the Veteran of what the 
evidence must show to establish entitlement to service 
connection for his claimed disorder and described the types 
of evidence that the Veteran should submit in support of the 
claim.  The RO also explained what evidence VA would obtain 
and make reasonable efforts to obtain on the Veteran's behalf 
in support of the claim.  The RO further addressed how 
entitlement to an increased evaluation may be established.  
Moreover, the RO explained that the Veteran may lose money if 
he took more than one year to submit the requested 
information and evidence and his claim was later granted 
because VA would not be able to pay him back to the date he 
filed his claim, which addressed the element of effective 
date.  Notably, a March 2006 follow-up notice letter further 
addressed the elements of effective date and degree of 
disability.  

The Board further notes that the Veteran was provided with a 
copy of the December 2004 rating decision, the December 2005 
Statement of the Case (SOC), and the April 2006 and January 
2009 Supplemental Statements of the Case (SSOC), which 
included a discussion of the facts of the claim, notification 
of the basis of the decision, and a summary of the evidence 
considered to reach the decision.

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with a medical examination and opinion in August 
2008, pursuant to the Board's remand.  The August 2008 VA 
examiner confirmed review of the claims folder in the 
examination report and the report is otherwise deemed to be 
adequate for the purposes of this adjudication.  The Veteran 
has additionally submitted lay statements and private medical 
evidence in support of his claim and pertinent VA treatment 
records are associated with the claims folder.  Moreover, the 
Veteran's service treatment records are associated with the 
claims folder.  

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to the claim.  The Board further finds that 
there has been compliance with its prior remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Accordingly, the Board will 
proceed with appellate review.  


Analysis 

The Veteran contends that he injured his back during his 
naval service aboard the U.S.S. Power.  The Veteran 
specifically asserts that he was thrown across deck and hurt 
his back when the U.S.S. Power careened during an emergency 
break away procedure that occurred in 1964. 

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2008).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).  Where a veteran served continuously for 
ninety (90) days or more during a period of war or after 
December 31, 1946, and manifests certain chronic diseases, 
such as arthritis to a degree of 10 percent or more within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay persons can provide an eye-witness account of a 
veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay 
evidence concerning manifestations of a disease may form the 
basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

The Board notes that there is ample medical evidence 
establishing the presence of a current lumbar spine disorder.  
Indeed, the Veteran underwent a VA medical examination in 
August 2008 and the examiner diagnosed the Veteran with 
chronic lumbosacral spine degenerative disc disease at that 
time.  It is also noted that the Veteran's private treating 
physician (Dr. M.J.O.) wrote in March 2005 correspondence 
that the Veteran had degenerative arthritis of the lumbar 
spine.  Furthermore, the Veteran's treatment records contain 
multiple findings of a lumbar spine disorder.    

However, the Board observes that there is conflicting 
evidence of record regarding the question of whether the 
Veteran suffered a low back injury in service.  In this 
regard, the Board notes that the Veteran has competently 
reported that he injured his back during an emergency break 
away procedure that occurred in 1964.  Also, a ship deck log 
for the U.S.S. Power dated on June 1, 1964 confirms the 
occurrence of the emergency breakaway described by the 
Veteran and the DD Form 214 notes that the Veteran served 
aboard the U.S.S. Power during his naval service.  However, 
the Veteran's service treatment records are negative for any 
complaints, findings, or treatment for back problems and his 
spine was clinically evaluated as normal at the June 1965 
discharge examination.  As the medical evidence 
contemporaneous to service does not show that the Veteran had 
a back injury or otherwise suffered from any back problems in 
service, and, as will be explained below, post-service 
evidence shows that a low back disability did not manifest 
until many years after discharge, the Board finds that the 
Veteran's account of a low back injury in service lacks 
credibility and affords it no probative value.  Instead, the 
Board affords great probative value to the objective medical 
evidence, particularly the evidence contemporaneous to 
service.    

The Board has also considered the lay statements of record 
from the Veteran's son (J.R.E.), friend (H.L.C.), sister 
(P.H., R.N.), and ex-wife (S.P.E.M.), which competently 
relate that the Veteran has experienced back pain since 
service.  However, pain alone, without being attributed to a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom; Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Moreover, the 
medical evidence shows that the Veteran sought treatment for 
various medical problems from as early as 1966 and did not 
make mention of any low back problems while seeking treatment 
for other medical ailments for nearly three decades.  Indeed, 
it is noted that a private treatment record that appears to 
be dated in 1975 notes that the Veteran's back showed no 
significant abnormalities at that time and the earliest 
possible clinical evidence indicating the presence a low back 
disability is not shown until approximately 1992, 
approximately 27 years after discharge.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board notes that the Veteran indicated in his February 
2009 letter that he mentioned his low back problems to his 
treating physician on several occasions prior to the mid-
1990s but the physician neglected to make note of such 
complaints because doctor's notes were not as detailed as 
they are today and the physician's focus was on the primary 
reason for the visit.  However, the Board has reviewed the 
private treatment records contained in the claims folder and 
has found them to be thorough in their commentary and 
observation of the Veteran's physical condition.  Based on 
such review, the Board finds it unlikely that the physician 
would have neglected to note the Veteran's persistent 
complaints related to his back, as the Veteran contends.  
Thus, as the medical evidence is absent of any mention of 
back problems until nearly three decades after the Veteran's 
discharge from service and the Board affords this evidence 
great probative value, the aforementioned lay statements as 
well as the Veteran's February 2009 statement are not deemed 
credible and, consequently, are afforded no probative value.    

Furthermore, there is no competent medical opinion of record 
that links the Veteran's currently diagnosed low back 
disability to service.  The August 2008 VA medical examiner 
concluded that it was less likely than not that the Veteran's 
current back condition was related to the alleged incident in 
service.  In support of his conclusion, the examiner 
explained that there was no objective documentation of any 
back injury in service or treatment for a back injury when 
the Veteran got out of the service and the first documentable 
treatment for back problems was the MRI in 1996, which was 
over thirty years after the alleged injury.  The examiner 
also explained that the Veteran made frequent visits to the 
doctor for health care from 1966 to 1975 with no complaint of 
back problems.  As the examiner provided sound rationale for 
his conclusion based on review of the claims folder and 
examination of the Veteran, the Board affords his opinion 
great probative value.      

While the Veteran's private treating physician noted that the 
Veteran had premature degenerative arthritis, particularly of 
the lumbar spine, in his March 2005 letter, he also noted 
that he had only been treating the Veteran for 10 years 
(i.e., since approximately 1995).  Furthermore, the physician 
did not link the Veteran's current lumbar spine disorder to 
his period of active military service.  Thus, the letter does 
not include an opinion sufficient to establish a nexus 
relationship between the Veteran's current low back disorder 
and service.  It is additionally noted that the Veteran's 
sister, the retired registered nurse, did not specifically 
link a currently diagnosed low back disability to service in 
her June 2005 statement.    

The Board further recognizes that the Veteran has repeatedly 
asserted that he suffers from a lumbar spine disorder as a 
result of active service.  However, the Veteran is a 
layperson and is not shown to have the requisite medical 
expertise to render a competent medical opinion regarding the 
cause of his claimed disorder.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Thus, his opinion is afforded no probative value.  

In sum, there is no credible evidence of a low back injury or 
any back problems in service and the probative evidence shows 
that a lumbar spine disorder manifested many years after 
discharge and is not otherwise related to active military 
service.  Thus, the Board finds that the preponderance of the 
evidence weighs against the claim and entitlement to service 
connection for a lumbar spine disorder is not warranted.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the Veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a lumbar spine disorder 
is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


